Case 2:21-cr-00426-BRM Document 183 Filed 05/24/21 Page 1 of 9 PageID: 412
                                                                             C7
Case 2:21-cr-00426-BRM Document 183 Filed 05/24/21 Page 2 of 9 PageID: 413
Case 2:21-cr-00426-BRM Document 183 Filed 05/24/21 Page 3 of 9 PageID: 414
Case 2:21-cr-00426-BRM Document 183 Filed 05/24/21 Page 4 of 9 PageID: 415
Case 2:21-cr-00426-BRM Document 183 Filed 05/24/21 Page 5 of 9 PageID: 416
Case 2:21-cr-00426-BRM Document 183 Filed 05/24/21 Page 6 of 9 PageID: 417
Case 2:21-cr-00426-BRM Document 183 Filed 05/24/21 Page 7 of 9 PageID: 418
Case 2:21-cr-00426-BRM Document 183 Filed 05/24/21 Page 8 of 9 PageID: 419
Case 2:21-cr-00426-BRM Document 183 Filed 05/24/21 Page 9 of 9 PageID: 420
